Title: To Thomas Jefferson from Charles Trelease, 30 November 1823
From: Trelease, Charles
To: Jefferson, Thomas


Sir
Newark
30th Nov 1823
Permit a Stranger to address a few lines to you and to ask a favor of you of which if you think as I do I doubt not but you will grant it but sir it is with diffidence that I ask and nothing but a sense of duty would have prevailed on me to ask a favor of a Stranger but sir although you are a Stranger in Person to me yet I trust that,  as an American I can call you friend having always had a particular desire to study so as to render myself Useful to my country & to mankind but being placed in Narrow circumstances my poverty has always been a bar to my making any considerable progress having nothing but my labor, to depend on with my health not so good as the generality of men which renders my researches still more limited But my health is not so delicate but almost any time although not well enough to work hard I might do some work and attend to studies of some kind but for the want of the necessary Books in this I am foiled also but I cannot believe that god ever placed Man in such a situation but what he has made the means of attainment within his reach though often very mortifying to his pride but still it is a duty to avail ourselves of all means which he has given us however humiliating we may view them that Branch which above all others I prefer is of a Physician which I am determined of Accomplishing  if I live but as I before said my health will not permit of my working and much so that now I am in a measure both during the mess of my labor And must continue so to be until I can get the necessary Books which will be some time And after that to commence my studies appears like being a Circumstance in life which is already Short enough therefore I have to Request of you that you will furnish me with books necessary or at least necessary to begin And I pledge myself that if I should ever be able the Obligation shall not be forgotten which if never returned to you shall be Remembered for you on others who may wish but may be limited in their means as I am Think not sir that business Urges me to this Step for I assure you if that would Urge pride would restrain & if I had my health as some do I would not be under the necessity of applying to you or to any one for any such a thing you may perhaps enquire why I do not apply to my personal friends for relief so this I answer that the most or all of my relations are poor as well as myself having nothing but their hands to obtain a living. And as for others I knew of no person more likely or to whom I could more safely Rely than on yourself to which request if you do not comply I have still another to make that you will give me your advice what method to pursue in order to Insure success in the quickest & best manner for sir it is my first attempt & if I fail you a  desire may be of great service to me & may I not hope to others Either directly or indirectlyYou will please write as soon as you can & obligeYour Obt ServantCharles Trelease